Citation Nr: 0532315	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for urgency incontinence, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Pittsburgh, 
Pennsylvania that granted compensation for urgency 
incontinence under 38 U.S.C.A. § 1151.  The disability was 
rated as 10 percent disabling, and the veteran appealed for a 
higher rating.  In January 2005, the Board remanded the case 
to the RO for further procedural and evidentiary development.  
The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran underwent VA examinations in August 1998 and July 
2002.  The Board finds that the examination reports on file 
do not provide sufficient detail to evaluate the veteran's 
urgency incontinence under the applicable rating criteria.  
Hence another VA examination must be performed to obtain this 
information.  38 U.S.C.A. § 5103A (West 2002); see also 
38 C.F.R. § 4.2 (2005).  The RO should schedule the veteran 
for a VA genitourinary examination to evaluate the current 
level of severity of her urgency incontinence.  Ongoing 
medical records should also be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated her for urgency incontinence 
since May 2005.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  The RO should schedule a 
genitourinary examination for the 
veteran, to evaluate the severity of her 
urgency incontinence.  The claims folder 
should be reviewed by the examiner and 
the examination report should reflect 
that this was done.

The examiner should identify (with 
specificity) any current symptoms of 
voiding dysfunction, including urine 
leakage, frequency, or obstructed 
voiding.  In particular, the examiner 
should respond to the following 
paragraphs.

a.  The examiner should indicate 
whether the veteran's urgency 
incontinence requires the wearing of 
absorbent materials, and if so, the 
frequency with which they must be 
changed each day.

b.  The examiner should indicate 
whether the veteran's daytime 
voiding interval is less than one 
hour, between one and two hours, 
between two and three hours, or 
more, and should also indicate the 
frequency of nighttime voiding.

c.  The examiner should indicate 
whether the veteran has urinary 
retention requiring intermittent or 
continuous catheterization. 

3.  The RO should then re-adjudicate the 
claim for a higher rating for urgency 
incontinence.  If the claim is denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

